        Case 1:18-cv-00681-RJL Document 93-1 Filed 12/30/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



AARON RICH
                             Plaintiff,

      v.                                                  Civil Action No. 1:18-cv-00681-RJL
                                                          Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                             Defendants.


                DECLARATION OF MERYL C. GOVERNSKI
      IN SUPPORT OF DEFENDANT’S MOTION FOR SANCTIONS AGAINST
                       DEFENDANT BUTOWSKY

MERYL C. GOVERNSKI, pursuant to 28 U.S.C. § 1746, states as follows:

   1. I am an associate with the law firm Boies Schiller Flexner LLP. I am counsel for Aaron

      Rich, Plaintiff in the above-captioned action. I am fully familiar with the facts of this

      case based on personal knowledge, information provided to me in my official capacity

      and counsel, and my review of documents and pleadings in this case. I submit this

      Declaration to put before the Court certain information and documents relevant to the

      above-referenced Motion.

   2. I have been intimately involved with discovery in this above-captioned case, including

      serving discovery on Defendant Butowsky, and in responding to Defendant Butowsky’s

      discovery requests.

   3. I am aware that Defendant Butowsky has served on Plaintiff 16 interrogatories, 30

      requests for production of documents, and 26 requests for admission.

   4. I am further aware that Plaintiff has timely responded to all of Defendant Butowsky’s
     Case 1:18-cv-00681-RJL Document 93-1 Filed 12/30/19 Page 2 of 3




   discovery requests. Plaintiff has never requested an extension from Defendant Butowsky

   or this Court in order to timely comply with Defendant Butowsky’s discovery requests.

5. Plaintiff’s counsel has collected and reviewed close to 12,000 documents and produced

   1,278 documents totaling 2,245 pages in response to Defendant Butowsky’s discovery

   requests.

6. Attached as Exhibit 1 to this Declaration is a true and correct copy of email

   correspondence dated August 21, 2019, sent from Paris Sorrell to Mike Gottlieb, Meryl

   Governski, Joshua Riley, Matthew Couch, Philip Harvey, and Dawn Fox, with the

   subject line: Rich v. Butowsky – document production link.

7. Attached as Exhibit 2 to this Declaration is a true and correct copy of email

   correspondence dated September 13, 2019, sent from Paris Sorrell to Philip Harvey,

   Meryl Governski, Michael Gottlieb, Joshua Riley, Matthew Couch, and Dawn Fox, with

   the subject line: Rich v. Butowsky – link to second document production.

8. Attached as Exhibit 3 to this Declaration is a true and correct copy of email

   correspondence dated November 14, 2019, sent from Joshua Riley to Eden Quainton,

   copying Meryl Governski, Michael Gottlieb, and Sam Hall, with the subject line: Rich v.

   Butowsky / Butowsky Discovery Responses, attaching a collection of discovery

   correspondence from Plaintiff’s counsel to Defendant Butowsky and his former counsel.

9. Attached as Exhibit 4 to this Declaration is a true and correct copy of email

   correspondence dated November 23, 2019, from Eden Quainton to Joshua Riley copying

   Michael Gottlieb, Meryl Governski, and Erica Spevack, with subject line: Re: Rich v.

   Butowsky.

10. Attached as Exhibit 5 to this Declaration is a true and correct copy of email
         Case 1:18-cv-00681-RJL Document 93-1 Filed 12/30/19 Page 3 of 3




       correspondence dated December 2, 2019, from Eden Quainton to Joshua Riley, Meryl

       Governski, Michael Gottlieb, and Sam Hall, with subject line: Re: Rich v. Butowsky et al.

   11. Attached as Exhibit 6 to this Declaration is a true and correct copy of email

       correspondence dated December 1, 2019, from Joshua Riley to Eden Quainton, copying

       Michael Gottlieb, Meryl Governski, and Sam Hall, with subject line: RE: Rich v.

       Butowsky et al, with attachment: 2019-12-01 Search Terms for E. Butowsky List.docx.

   12. Attached as Exhibit 7 to this Declaration is a true and correct copy of email

       correspondence dated December 23, 2019, from Eden Quainton to Joshua Riley copying

       Michael Gottlieb, Meryl Governski, and Sam Hall, with subject line: Rich v. Butowsky --

       Production.



       I declare under penalty of perjury under the laws of the United States that the foregoing

statements are true and correct.



Executed this 30th day of December 2019.



                                            /s/ Meryl C. Governski
                                            MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                            BOIES SCHILLER FLEXNER LLP
                                            1401 New York Ave NW
                                            Washington, DC 20005
                                            Tel: (202) 237-2727; Fax: (202) 237-6131
                                            mgovernski@bsfllp.com
